                                                                     1    Kenneth H. Brown (CA Bar No. 100396)
                                                                          Miriam Manning (CA Bar No. 178584)
                                                                     2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                          150 California Street, 15th Floor
                                                                     3    San Francisco, CA 94111-4500
                                                                          Telephone: 415/263-7000
                                                                     4    Facsimile: 415/263-7010
                                                                          E-mail: kbrown@pszjlaw.com
                                                                     5             mmanning@pszjlaw.com

                                                                     6    Tyler J. Bexley
                                                                          REESE MARKETOS LLP
                                                                     7    750 N. Saint Paul St., Suite 600
                                                                          Dallas, Texas 75201
                                                                     8    Telephone: (214) 382-9810
                                                                          Email: tyler.bexley@rm-firm.com
                                                                     9
                                                                          Attorneys for CoEfficient, LLC, and
                                                                    10    TelEfficient, LLC; aka TeleSwitch Finance, LLC
                                                                          Alleged Debtors
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                     UNITED STATES BANKRUPTCY COURT
                                                                    12                               NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO, CALIFORNIA




                                                                                                             OAKLAND DIVISION
                                                                    13
                                            ATTORNEYS AT LAW




                                                                         In re:                                                Jointly Administered Under Case No.:
                                                                    14                                                         4:18-bk-41932
                                                                         COEFFICIENT, LLC,
                                                                    15                                                         Chapter 7
                                                                                                        Alleged Debtor.
                                                                    16                                                         (Related Case No. 4:18-bk-41933)
                                                                    17   In re:                                                DECLARATION OF TYLER J. BEXLEY
                                                                                                                               IN SUPPORT OF ALLEGED DEBTORS’
                                                                    18   TELEFFICIENT, LLC; aka TELESWITCH                     MOTION FOR JUDGMENT AGAINST
                                                                         FINANCE, LLC                                          PETITIONERS FOR ATTORNEYS’ FEES
                                                                    19                                                         AND COSTS PURSUANT TO
                                                                                                        Alleged Debtor.        BANKRUPTCY CODE SECTION 303(i)
                                                                    20
                                                                                                                               Hearing
                                                                    21                                                         Date:   March 27, 2019
                                                                                                                               Time:   10:30 a.m.
                                                                    22                                                         Place:  Courtroom 220
                                                                                                                                       1300 Clay Street
                                                                    23                                                                 Oakland, CA 94612
                                                                    24

                                                                    25            Pursuant to 28 U.S.C. § 1746, I, Tyler Bexley, hereby declare as follows:

                                                                    26            1.     I am counsel to CoEfficient, LLC and TelEfficient, LLC (collectively, the “Alleged

                                                                    27   Debtors”) in the lawsuits identified herein and have personal knowledge of the facts contained in this

                                                                    28


                                                                        DOCS_SF:99717.1                                                         DECLARATION OF TYLER J. BEXLEY IN
                                                                     Case: 18-41932 15532/001
                                                                                        Doc# 45-3        Filed: 02/26/19 Entered: 02/26/19  12:47:39
                                                                                                                                    SUPPORT OF           Page APPLICATION
                                                                                                                                               ALLEGED DEBTORS’ 1 of
                                                                                                                     47 1                     FOR COSTS AND ATTORNEYS’ FEES
                                                                     1   Declaration, which are true and correct, and if sworn as a witness, I could and would testify

                                                                     2   competently thereto.

                                                                     3          2.      I submit this declaration in support of the Alleged Debtors’ Motion for Judgment

                                                                     4   Against Petitioners for Attorneys’ Fees and Costs Pursuant to Bankruptcy Code Section 303(i).

                                                                     5          3.      I am lead counsel to the Alleged Debtors in the state court action pending in the 116th

                                                                     6   Judicial District Court of Dallas County, Texas, entitled, GENBAND Management Services,

                                                                     7   Corporation v. CoEfficient, LLC and TelEfficient, LLC, Cause No. DC-16-12593 (the “State Court

                                                                     8   Action”); and (2) the Adversary Proceeding that was initiated when GENBAND removed the State

                                                                     9   Court Action to the U.S. Bankruptcy Court for the Northern District of Texas, pending as Adversary

                                                                    10   Case No. 3:18-03242. I also represent Alleged Debtors in this proceeding as co-counsel with

                                                                    11   Pachulski Stang Ziehl & Jones LLP.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12          4.      GENBAND initiated the State Court Action on September 23, 2016 by filing claims
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   for breach of promissory notes and guaranties against the Alleged Debtors. The Alleged Debtors
                                            ATTORNEYS AT LAW




                                                                    14   asserted a Counterclaim on October 20, 2017. After several agreed continuances, the case was set

                                                                    15   for trial beginning November 12, 2018.

                                                                    16          5.      Pursuant to the State Court Scheduling Order, the Alleged Debtors served a report of

                                                                    17   their damages expert on July 26, 2018. The Alleged Debtors’ damages expert disclosed several

                                                                    18   damages models, calculating damages of up to $30.1 million for the Alleged Debtors’ counterclaims.

                                                                    19   GENBAND’s deadline to serve a responsive expert report was August 24, 2018. GENBAND filed

                                                                    20   this involuntary bankruptcy proceeding three days before that deadline, enabling it to avoid serving a

                                                                    21   responsive expert report. To date, GENBAND still has not served such a report.

                                                                    22          6.      GENBAND’s bankruptcy filing and removal also vacated the State Court trial setting

                                                                    23   of November 12, 2018. Following the dismissal of the involuntary petitions, the Alleged Debtors

                                                                    24   proposed to reset the State Court trial for February 2019, but GENBAND rejected any trial setting

                                                                    25   before the summer of 2019. As a compromise, the Alleged Debtors have sought to reset the State

                                                                    26   Court trial for April 2019, which GENBAND still opposes. The State Court has scheduled a hearing

                                                                    27   to determine when to set the State Court Action for trial.

                                                                    28


                                                                        DOCS_SF:99717.1                                                        DECLARATION OF TYLER J. BEXLEY IN
                                                                     Case: 18-41932 15532/001
                                                                                        Doc# 45-3       Filed: 02/26/19 Entered: 02/26/19  12:47:39
                                                                                                                                   SUPPORT OF           Page APPLICATION
                                                                                                                                              ALLEGED DEBTORS’ 2 of
                                                                                                                    47 2                     FOR COSTS AND ATTORNEYS’ FEES
                                                                     1          7.      Based on the Court’s dismissal of the involuntary petitions, the Alleged Debtors seek

                                                                     2   an award of attorneys’ fees and costs pursuant to 11 U.S.C. § 303(i). I have reviewed the attorneys’

                                                                     3   fees charged for the work performed by my firm, Reese Marketos LLP, in connection with

                                                                     4   GENBAND’s bankruptcy filing. Those fees are itemized on my firm’s invoices, a true and correct

                                                                     5   copy of which are attached hereto as Exhibit 1.

                                                                     6          8.      I am the only timekeeper for which my firm is seeking to recover fees. My hourly

                                                                     7   rate for this matter is $625. This is consistent with the rate I charge for comparable matters in

                                                                     8   similar jurisdictions. It is my opinion that this rate is reasonable considering my eight-plus years of

                                                                     9   experience in complex and high-stakes litigation, the type of matter, and the complexity involved.

                                                                    10          9.      As reflected in the invoices, the Alleged Debtors seek $84,125.00 incurred in

                                                                    11   connection with the work of Reese Marketos on this bankruptcy matter. I analyzed the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   reasonableness of this amount using the “lodestar” method, multiplying my hourly rate of $625 by
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   134.6 hours, for a lodestar amount of $84,125.00. It is my opinion that this lodestar amount is
                                            ATTORNEYS AT LAW




                                                                    14   reasonable and reflects the necessary time for the results obtained in this matter. Specifically, this

                                                                    15   was a complex bankruptcy filing that required substantial briefing and research on several issues,

                                                                    16   including whether GENBAND’s claims were the subject of a bona fide dispute and the doctrine of

                                                                    17   abstention under section 305(a)(1). The work of the Alleged Debtors’ counsel included the filing of

                                                                    18   a substantial motion to dismiss with evidence; the review of GENBAND’s extensive response brief

                                                                    19   and evidence; the filing of a reply brief that contained substantial additional evidence; preparation

                                                                    20   for and attendance at a hearing on the motion to dismiss; the filing of a motion to remand in the

                                                                    21   Dallas Bankruptcy Court; and the filing of a response to GENBAND’s motion to transfer in the

                                                                    22   Dallas Bankruptcy Court. These tasks required numerous hours of legal research and reviewing and

                                                                    23   compiling evidence from the depositions and thousands of documents produced in the State Court

                                                                    24   Action. Although Pachulski also served as bankruptcy counsel to the Alleged Debtors, my

                                                                    25   involvement was important since the Alleged Debtors’ motion to dismiss depended, in large part, on

                                                                    26   the facts and evidence in the State Court Action. Indeed, given that the bona fide dispute issue was a

                                                                    27   central part of the parties’ briefing and arguments to the Court, I took the lead on drafting the

                                                                    28


                                                                        DOCS_SF:99717.1                                                          DECLARATION OF TYLER J. BEXLEY IN
                                                                     Case: 18-41932 15532/001
                                                                                        Doc# 45-3        Filed: 02/26/19 Entered: 02/26/19  12:47:39
                                                                                                                                    SUPPORT OF           Page APPLICATION
                                                                                                                                               ALLEGED DEBTORS’ 3 of
                                                                                                                     47 3                     FOR COSTS AND ATTORNEYS’ FEES
                                                                     1   Alleged Debtors’ Reply Brief and arguing the bona fide dispute issues at the hearing on the motion

                                                                     2   to dismiss.

                                                                     3          10.      Given the complexity of the case and the substantial work required, it is my opinion

                                                                     4   that the hours spent and fees charged by my firm were reasonable and necessary. My opinion is

                                                                     5   further supported by the results obtained, which included the complete relief requested of dismissal

                                                                     6   of the involuntary petitions and remand to the State Court for a jury trial.

                                                                     7          11.      In addition, I exercised billing judgment in considering the reasonableness of the fees

                                                                     8   that are being submitted for recovery from GENBAND. Although I believe that all of the fees my

                                                                     9   firm charged were reasonable and necessary, I have eliminated or reduced several entries from the

                                                                    10   amount the Alleged Debtors seek to recover. For example, I have eliminated all paralegal time, all

                                                                    11   charges for travel time, some time associated with work compiling a list of creditors and liabilities,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   and time associated with my pro hac vice application and certain requests for deadline extensions. I
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   have also eliminated all costs (e.g., hotel and airfare for travel, electronic research costs, etc.) from
                                            ATTORNEYS AT LAW




                                                                    14   my firm’s invoices.

                                                                    15          12.      In addition to the fees that my firm has already charged, the Alleged Debtors also

                                                                    16   seek to recover the fees incurred in the preparation of the Alleged Debtors’ Application for Costs

                                                                    17   and Attorneys’ Fees. This currently amounts to more than $15,000. The Alleged Debtors will

                                                                    18   submit a supplemental amount at the time the hearing on their Application.

                                                                    19          13.      Attached hereto as Exhibit 2 is a true and correct copy of email correspondence

                                                                    20   between GENBAND’s counsel and me dated August 21, 2018.

                                                                    21          14.      Attached hereto as Exhibit 3 is a true and correct copy of a letter from GENBAND’s

                                                                    22   counsel to the State Court dated October 26, 2017.

                                                                    23          15.      Attached hereto as Exhibit 4 is a true and correct copy of GENBAND’s Notice of

                                                                    24   Removal filed in the U.S. District Court for the Northern District of Texas.

                                                                    25          16.      Attached hereto as Exhibit 5 is a true and correct copy of a chain of email

                                                                    26   correspondence between GENBAND’s counsel and me regarding scheduling the trial in the State

                                                                    27   Court Action.

                                                                    28


                                                                        DOCS_SF:99717.1                                                            DECLARATION OF TYLER J. BEXLEY IN
                                                                     Case: 18-41932 15532/001
                                                                                        Doc# 45-3        Filed: 02/26/19 Entered: 02/26/19  12:47:39
                                                                                                                                    SUPPORT OF           Page APPLICATION
                                                                                                                                               ALLEGED DEBTORS’ 4 of
                                                                                                                     47 4                     FOR COSTS AND ATTORNEYS’ FEES
Case: 18-41932   Doc# 45-3   Filed: 02/26/19   Entered: 02/26/19 12:47:39   Page 5 of
                                         47
                    EXHIBIT 1




Case: 18-41932   Doc# 45-3   Filed: 02/26/19   Entered: 02/26/19 12:47:39   Page 6 of
                                         47
Reese Marketos LLP
750 N. Saint Paul Street
Suite 600
Dallas, TX 75201-3201

                                                                                              02-18-2019
CoEfficient LLC


                                                                                 Invoice Number: 4138
                                                                Invoice Period: 08-22-2018 - 01-31-2019

RE: 295.3_CoEfficient/TelEfficient Bankruptcy




                                                                                    Fees        84,125.00
                                                                   Total for this Invoice       84,125.00




    Case: 18-41932         Doc# 45-3   Filed: 02/26/19   Entered: 02/26/19 12:47:39         Page 7 of
                                                   47
Reese Marketos LLP
750 N. Saint Paul Street
Suite 600
Dallas, TX 75201-3201
214-382-9810
Tax ID: XX-XXXXXXX

                                                                                                               02-18-2019

CoEfficient LLC


                                                                                                  Invoice Number: 4138
                                                                                 Invoice Period: 08-22-2018 - 01-31-2019



Payment Terms: Due Upon Receipt

RE: 295.3_CoEfficient/TelEfficient Bankruptcy



Time Details
Date         Professional     Description                                                 Hours      Rate         Amount
08-22-2018   Tyler Bexley     Review involuntary bankruptcy petition filed by               2.50    625.00        1,562.50
                              Genband; telephone conference with M. Armbruster
                              and C. Parrish regarding same; research rules and
                              case law on involuntary bankruptcy, including
                              application of automatic stay to debtor's affirmative
                              claims and grounds for dismissal of involuntary
                              bankruptcy; email correspondence with opposing
                              counsel noting opposition to motion to stay.
08-23-2018   Tyler Bexley     Research case law on involuntary bankruptcy,                  5.00    625.00        3,125.00
                              including dismissal for failure to meet requirements,
                              award of damages and fees for bad faith filing, and
                              whether debtor's claims are property of the estate;
                              review information relating to assigned bankruptcy
                              judges and bankruptcy rules; telephone conference
                              with potential bankruptcy counsel; review suggestion
                              of bankruptcy filed by Genband.
08-24-2018   Tyler Bexley     Review Genband's notice of removal; research rules            3.00    625.00        1,875.00
                              and case law regarding removal of state court claims
                              to bankruptcy court, including remand and abstention
                              issues; research case law on whether litigation claims
                              are property of the estate during involuntary
                              bankruptcy gap period; telephone conference with
                              potential bankruptcy counsel regarding removal
                              issues and strategy in bankruptcy case.
08-27-2018   Tyler Bexley     Review new bankruptcy filings; telephone conference           4.00    625.00        2,500.00
                              with M. Armbruster regarding bankruptcy issues and
                              strategy; research case law on remand and
                              abstention.
08-28-2018   Tyler Bexley     Review bankruptcy filings and correspondence                  1.80    625.00        1,125.00
                              regarding transfer of bankruptcy case to California;
                              email correspondence with potential California
                              bankruptcy counsel; telephone conference with M.
                              Armbruster regarding strategy considerations relating
                              to bankruptcy.
08-29-2018   Tyler Bexley     Research case law on abstention doctrine; research            8.20    625.00        5,125.00
                                                   We appreciate your business                           Page    2   of   7




       Case: 18-41932       Doc# 45-3       Filed: 02/26/19         Entered: 02/26/19 12:47:39               Page 8 of
                                                        47
Date         Professional     Description                                              Hours    Rate         Amount
                              case law regarding removal in violation of the
                              automatic stay; begin drafting motion to remand;
                              email correspondence with court and opposing
                              counsel regarding remand and transfer; telephone
                              conference with bankruptcy counsel regarding case
                              issues and strategy.
08-30-2018   Tyler Bexley     Telephone conference with bankruptcy counsel              6.40   625.00        4,000.00
                              regarding case issues; telephone conference with M.
                              Armbruster regarding same; telephone conference
                              with opposing counsel regarding motion to remand;
                              draft motion to remand and research supporting case
                              law.
08-31-2018   Tyler Bexley     Telephone conference and email correspondence             1.30   625.00           812.50
                              with bankruptcy counsel regarding strategy issues for
                              responding to involuntary bankruptcy petitions and
                              motion to remand issues; research case law on
                              mandatory and permissive abstention issues.
09-04-2018   Tyler Bexley     Telephone conference and email correspondence             4.00   625.00        2,500.00
                              with bankruptcy counsel regarding involuntary petition
                              strategy and motion to remand issues; work on
                              motion to remand and research related case law.
09-05-2018   Tyler Bexley     Finalize draft of motion to remand and research           4.80   625.00        3,000.00
                              related case law; email correspondence and
                              telephone conference with bankruptcy counsel
                              regarding remand motion; revise and finalize motion
                              to remand; review and compile documents in support
                              of motion to remand; email correspondence with
                              opposing counsel and court regarding setting hearing
                              on motion to remand.
09-06-2018   Tyler Bexley     Revise and finalize motion to remand, brief in            4.00   625.00        2,500.00
                              support,    and    supporting   documents;   email
                              correspondence and telephone conference with M.
                              Armbruster regarding remand motion and issues
                              relating to involuntary bankruptcy; work on list of
                              creditors.
09-07-2018   Tyler Bexley     Review Genband's motion to transfer venue;                2.00   625.00        1,250.00
                              telephone conference with bankruptcy counsel
                              regarding motion to dismiss involuntary petitions.
09-10-2018   Tyler Bexley     Review Genband's motion to transfer venue in              2.80   625.00        1,750.00
                              preparation for drafting response; research case law
                              on venue transfer, including timing of deciding venue
                              motion while remand motion is pending.
09-11-2018   Tyler Bexley     Review motion to dismiss involuntary petitions; work      1.40   625.00           875.00
                              on response to motion to transfer venue.
09-12-2018   Tyler Bexley     Review motion to dismiss involuntary petitions and        1.00   625.00           625.00
                              correspond with bankruptcy counsel regarding same.
09-13-2018   Tyler Bexley     Email correspondence and telephone conference             1.00   625.00           625.00
                              with M. Armbruster regarding involuntary bankruptcy
                              filing and strategy issues; email correspondence with
                              bankruptcy counsel regarding same.
09-14-2018   Tyler Bexley     Work on list of creditors and payment information;        4.40   625.00        2,750.00
                              telephone conference with M. Armbruster regarding
                              creditor   and    payment     information;  email
                              correspondence with bankruptcy counsel regarding
                              same.
09-17-2018   Tyler Bexley     Work on motion to dismiss and compile supporting          3.00   625.00        1,875.00
                              documents; email correspondence and telephone
                              conference with K. Brown regarding motion to
                              dismiss.
                                                   We appreciate your business                      Page    3   of   7




       Case: 18-41932       Doc# 45-3      Filed: 02/26/19          Entered: 02/26/19 12:47:39          Page 9 of
                                                       47
Date         Professional     Description                                              Hours    Rate        Amount
09-18-2018   Tyler Bexley     Review and revise motion to dismiss and compile           5.70   625.00       3,562.50
                              supporting state court pleadings; draft declaration in
                              support of motion to dismiss; email correspondence
                              with bankruptcy counsel regarding same.
09-19-2018   Tyler Bexley     Review documents relating to outstanding debts and        3.20   625.00      No Charge
                              payments; telephone conference with M. Armbruster
                              regarding same; draft creditor list.
09-20-2018   Tyler Bexley     Work on creditor list and correspond with M.              3.00   625.00      No Charge
                              Armbruster regarding same; telephone conference
                              with bankruptcy counsel regarding motion to dismiss
                              and supporting information; draft declaration of M.
                              Armbruster in support of motion to dismiss; review
                              and revise Bexley declaration.
09-21-2018   Tyler Bexley     Review and revise declarations in support of motion       0.50   625.00           312.50
                              to dismiss.
09-24-2018   Tyler Bexley     Work on declarations in support of motion to dismiss      5.50   625.00       3,437.50
                              involuntary petitions; telephone conference with M.
                              Armbruster regarding creditor information and
                              payments; telephone conference with bankruptcy
                              counsel regarding motion to dismiss and supporting
                              documentation.
09-25-2018   Tyler Bexley     Research case law on venue transfer in bankruptcy         7.20   625.00       4,500.00
                              adversary cases, including timing of venue
                              determination with pending remand motion; work on
                              response to motion to transfer venue; review and
                              provide comments on declarations and documents
                              relating to motion to dismiss involuntary petitions;
                              telephone conference and email correspondence with
                              bankruptcy counsel regarding motion to dismiss.
09-26-2018   Tyler Bexley     Telephone conference with bankruptcy counsel              7.50   625.00       4,687.50
                              regarding status conference; telephone conference
                              with opposing counsel regarding motion to dismiss
                              and request for discovery; work on response to
                              motion transfer venue and research supporting case
                              law.
09-27-2018   Tyler Bexley     Prepare for and attend status conference on               2.50   625.00       1,562.50
                              adversary case in bankruptcy court; email
                              correspondence with bankruptcy counsel regarding
                              status conference and scheduling of dismissal
                              hearing.
09-28-2018   Tyler Bexley     Telephone conference with M. Armbruster regarding         0.50   625.00           312.50
                              status conference issues; research case law on filing
                              involuntary bankruptcy on behalf of defunct entity.
10-02-2018   Tyler Bexley     Email correspondence with bankruptcy counsel              0.30   625.00      No Charge
                              regarding stipulation and pro hac application.
10-05-2018   Tyler Bexley     Prepare pro hac vice forms and correspond with            0.50   625.00      No Charge
                              bankruptcy counsel regarding same.
10-10-2018   Tyler Bexley     Review Genband's response to motion to dismiss            0.50   625.00           312.50
                              involuntary petitions; email correspondence with
                              bankruptcy counsel regarding same.
10-11-2018   Tyler Bexley     Review Genband's response to motion to dismiss            3.30   625.00       2,062.50
                              involuntary petitions; email correspondence with
                              bankruptcy counsel regarding same; begin working
                              on reply in support of motion to dismiss and research
                              supporting case law; telephone conference with M.
                              Armbruster regarding bankruptcy issues.
10-12-2018   Tyler Bexley     Work on reply in support of motion to dismiss             7.00   625.00       4,375.00
                              involuntary petitions and research supporting case
                                                   We appreciate your business                      Page    4   of   7




       Case: 18-41932       Doc# 45-3       Filed: 02/26/19          Entered: 02/26/19 12:47:39         Page 10
                                                      of 47
Date         Professional     Description                                                 Hours    Rate        Amount
                              law; telephone conference with M. Armbruster
                              regarding status of bankruptcy case and motion to
                              dismiss.
10-14-2018   Tyler Bexley     Research case law for motion to dismiss involuntary          2.00   625.00       1,250.00
                              bankruptcy petitions.
10-15-2018   Tyler Bexley     Work on reply in support of motion to dismiss                7.80   625.00       4,875.00
                              involuntary petitions and research supporting case
                              law; telephone conference with bankruptcy counsel
                              regarding same; draft and file amended notice of
                              hearing on motion to remand.
10-16-2018   Tyler Bexley     Email correspondence with bankruptcy              counsel    0.30   625.00           187.50
                              regarding revisions to reply brief.
10-17-2018   Tyler Bexley     Revise and finalize reply in support of motion to            2.00   625.00       1,250.00
                              dismiss; compile deposition excerpts and documents
                              in support of reply; email correspondence with
                              bankruptcy counsel regarding reply brief and
                              supporting evidence.
10-18-2018   Tyler Bexley     Work on response to Genband's motion to transfer             3.20   625.00       2,000.00
                              and research related case law; finalize and file
                              response to motion to transfer; review Genband's
                              response to motion to remand.
10-22-2018   Tyler Bexley     Draft motion to seal and supporting documentation            3.00   625.00       1,875.00
                              and correspond with bankruptcy counsel regarding
                              same; review and compile documents in preparation
                              for hearing on involuntary petitions; email
                              correspondence with M. Armbruster regarding
                              bankruptcy issues.
10-23-2018   Dee Dee Carr     Prepare material in connection with October 24, 2018         0.30   150.00      No Charge
                              hearing.
10-23-2018   Tyler Bexley     Review briefing and case law in preparation for              5.00   625.00       3,125.00
                              hearing on motion to dismiss involuntary petitions;
                              travel to Oakland for hearing (no charge for travel).
10-24-2018   Tyler Bexley     Prepare for and attend hearing on motion to dismiss          6.00   625.00       3,750.00
                              involuntary petitions; confer with K. Brown in
                              preparation for hearing; travel back to Dallas
                              following hearing (no charge for travel).
10-25-2018   Tyler Bexley     Telephone conference with M. Armbruster and C.               0.70   625.00           437.50
                              Parrish regarding bankruptcy hearing; research rules
                              and case law on fee shifting and right of appeal in
                              abstention cases; email correspondence with K.
                              Brown regarding same.
10-30-2018   Tyler Bexley     Draft motion to extend deadline for replies; email           0.40   625.00      No Charge
                              correspondence with opposing counsel regarding
                              same.
10-31-2018   Tyler Bexley     Draft and file proposed order on motion to extend            0.30   625.00      No Charge
                              time to file replies.
11-02-2018   Tyler Bexley     Participate in telephone hearing issuing ruling on           1.50   625.00           937.50
                              motion to dismiss; telephone conference with
                              bankruptcy counsel regarding same.
11-05-2018   Tyler Bexley     Email correspondence and telephone conference                1.00   625.00           625.00
                              with opposing counsel regarding proposed briefing
                              schedule on attorneys' fees issue; telephone
                              conference with bankruptcy counsel regarding same;
                              research issues relating to attorneys' fees motion.
11-06-2018   Tyler Bexley     Draft proposed briefing schedule and correspond with         0.50   625.00           312.50
                              opposing     counsel     regarding   same;    email
                              correspondence with bankruptcy counsel regarding

                                                  We appreciate your business                          Page    5   of   7




       Case: 18-41932       Doc# 45-3      Filed: 02/26/19          Entered: 02/26/19 12:47:39             Page 11
                                                     of 47
Date           Professional     Description                                               Hours          Rate         Amount
                                status report.
11-19-2018     Tyler Bexley     Email correspondence with bankruptcy counsel                0.50       625.00       No Charge
                                regarding stipulation to extend time for briefing on
                                motion for attorneys' fees; review and revise draft
                                stipulation.
12-20-2018     Tyler Bexley     Telephone conference and email correspondence               0.50       625.00            312.50
                                with bankruptcy counsel regarding attorneys' fee
                                application; email correspondence with opposing
                                counsel regarding same.
12-31-2018     Tyler Bexley     Draft proposed order on motion to remand; email             0.30       625.00            187.50
                                correspondence with opposing counsel regarding
                                same.
                                                                                                   Total Fees        84,125.00

Time Summary
Professional                                                                                           Hours          Amount
Dee Dee Carr                                                                                              0.30            0.00
Tyler Bexley                                                                                           142.80        84,125.00
                                                                                                   Total Fees        84,125.00




                                                                                    Total for this Invoice           84,125.00




                                                      We appreciate your business                            Page    6   of   7




       Case: 18-41932         Doc# 45-3          Filed: 02/26/19        Entered: 02/26/19 12:47:39               Page 12
                                                           of 47
                                                                                                             02-18-2019

Reese Marketos LLP
750 N. Saint Paul Street
Suite 600
Dallas, TX 75201-3201
                                                                                               Invoice Number: 4138
                                                                              Invoice Period: 08-22-2018 - 01-31-2019

                                       REMITTANCE COPY
                                       Please Include with Payment
RE: 295.3_CoEfficient/TelEfficient Bankruptcy
                                                                                                  Fees           84,125.00
                                                                                 Total for this Invoice          84,125.00




                                                We appreciate your business                               Page   7   of   7




    Case: 18-41932         Doc# 45-3   Filed: 02/26/19            Entered: 02/26/19 12:47:39               Page 13
                                                 of 47
                    EXHIBIT 2




Case: 18-41932   Doc# 45-3   Filed: 02/26/19   Entered: 02/26/19 12:47:39   Page 14
                                       of 47
  From:     Tyler Bexley tyler.bexley@rm-firm.com
Subject:    Genband: Settlement Offer
   Date:    August 21, 2018 at 11:47 AM
     To:    jonathan.rubenstein@bakerbotts.com


Jonathan:

Thanks for the call yesterday conveying the offer of a walkaway settlement. While my client appreciates the efforts to resolve this matter, we
respectfully reject the offer. However, we remain willing to discuss settlement and explore ways to resolve the case without trial.




Reese Marketos LLP
Tyler J. Bexley
750 N. Saint Paul St., Suite 600
Dallas, Texas 75201 | Direct: (214) 382-9805 | Main: (214) 382-9810
www.rm-firm.com




     Case: 18-41932               Doc# 45-3          Filed: 02/26/19            Entered: 02/26/19 12:47:39                    Page 15
                                                               of 47
                    EXHIBIT 3




Case: 18-41932   Doc# 45-3   Filed: 02/26/19   Entered: 02/26/19 12:47:39   Page 16
                                       of 47
                                                    2001 ROSS AVENUE       AUSTIN        LONDON
                                                    DALLAS, TEXAS          BEIJING       MOSCOW
                                                    75201-2980             BRUSSELS      NEW YORK
                                                                           DALLAS        PALO ALTO
                                                    TEL +1 214.953.6500    DUBAI         RIYADH
                                                    FAX +1 214.953.6503    HONG KONG     SAN FRANCISCO
                                                    BakerBotts.com         HOUSTON       WASHINGTON




  October 26, 2017

                                                                           Amy Heard
                                                                           TEL: 2149536943
                                                                           FAX: 2146614943
                                                                           amy.heard@bakerbotts.com




  VIA E-MAIL [STOWNSEND@DALLASCOURTS.ORG]

  Shirl Townsend
  Court Coordinator
  116th District Court
  George L. Allen, Sr. Courts Building
  600 Commerce Street
  Box 640
  Dallas, TX 75202

           Re: DC-16-12593 GENBAND Management Services v. CoEfficient, LLC and
                 TelEfficient, LLC

  Dear Ms. Townsend:

                 As we discussed this afternoon, the hearing set on November 16, 2017 for
  GENBAND’s Traditional Motion for Partial Summary Judgment has been canceled. We have
  informed opposing counsel that the November 16 hearing has been canceled, and GENBAND
  will provide the required notice to all parties when the hearing is reset upon an amended motion
  for summary judgment following discovery.

                                              Respectfully,

                                              /s/ Amy C. Heard



                                              Amy Heard

  AH


  cc:      Tyler Bexley




  Active 36451271.1
Case: 18-41932        Doc# 45-3   Filed: 02/26/19   Entered: 02/26/19 12:47:39         Page 17
                                            of 47
                    EXHIBIT 4




Case: 18-41932   Doc# 45-3   Filed: 02/26/19   Entered: 02/26/19 12:47:39   Page 18
                                       of 47
    Case 18-03242-bjh Doc 1-1 Filed 08/23/18            Entered 08/23/18 22:22:50     Page 1 of 6



   Omar J. Alaniz
   omar.alaniz@bakerbotts.com
   Jonathan Rubenstein
   jonathan.rubenstein@bakerbotts.com
   Amy C. Heard
   amy.heard@bakerbotts.com
   BAKER BOTTS L.L.P.
   2001 Ross Avenue
   Dallas, Texas 75201
   Telephone: (214) 953-6500

   Attorneys for Plaintiff/Counter-Defendant GENBAND Management Services
   Corporation and Counter-Defendants GENBAND Holdings Company and GENBAND US LLC

                         IN THE UNITED STATES BANKRUPCTY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

   In re:                                           §
                                                    §      Case No. 4:18-bk-41932 (N.D. Cal.)
   CoEfficient, LLC                                 §      Chapter 7
          Alleged Debtor.                           §
   In re:                                           §
                                                    §      Case No. 4:18-bk-41933 (N.D. Cal.)
   TelEfficient, LLC; TeleSwitch Finance,           §      Chapter 7
   LLC,                                             §
          Alleged Debtor.
   GENBAND Management Services                      §
   Corporation,                                     §
                                                    §
                   Plaintiff,                       §
                                                    §
   v.                                               §
                                                    §
   CoEfficient, LLC; TelEfficient, LLC.             §
                                                    §            ADV. PRO. ____________
                   Defendants/                      §
                   Counter-Plaintiffs,              §
                                                    §
   v.                                               §
                                                    §
   GENBAND Management Services,                     §
   Corporation, GENBAND Holdings                    §
   Company, and GENBAND US, LLC,                    §
                 Counter-Defendants                 §




Notice of Removal                                                                        Page 1
   Case: 18-41932         Doc# 45-3      Filed: 02/26/19    Entered: 02/26/19 12:47:39   Page 19
                                                   of 47
    Case 18-03242-bjh Doc 1-1 Filed 08/23/18         Entered 08/23/18 22:22:50       Page 2 of 6



                                     NOTICE OF REMOVAL

          Pursuant to 28 U.S.C. § 1452(a), Plaintiff/Counter-Defendant GENBAND Management

   Services Corporation and Counter-Defendants GENBAND Holdings Company, and GENBAND

   US, LLC (together “GENBAND”) file this Notice of Removal of Case No. DC-16-12593 in the

   116th District Court of Dallas County, Texas (the “State Court Action”) to the United States

   Bankruptcy Court of the Northern District of Texas, Dallas Division.

          This Adversary Proceeding is related to an involuntary bankruptcy case that GENBAND

   initiated against CoEfficient, LLC and TelEfficient, LLC in the United States Bankruptcy Court

   for the Northern District of California, Oakland Division (the “California Bankruptcy Court”) on

   August 21, 2018.

          Following the initiation of involuntary proceedings, GENBAND sought consent from

   counsel for CoEfficient, LLC and TelEfficient, LLC to file an Agreed Motion to Stay in the State

   Court Action pending the results of the California Bankruptcy Court proceedings. This Notice of

   Removal is filed in response to counsel’s denial of that request and statement of intention to

   pursue claims against GENBAND despite proper ownership of those claims by the estate under

   11 U.S.C. § 541(a).

                                          BACKGROUND

          1.     GENBAND and TelEfficient, LLC entered into a Teaming Agreement in August

   2012 under which TelEfficient (the operating subsidiary of CoEfficient, LLC) would present

   GENBAND’s customers with energy financing as an option to facilitate the purchase of

   GENBAND’s products. GENBAND introduced TelEfficient to several of its customers, and

   TelEfficient prepared pitches of its product to present to interested telecommunications




Notice of Removal                                                                       Page 2
   Case: 18-41932        Doc# 45-3   Filed: 02/26/19    Entered: 02/26/19 12:47:39       Page 20
                                               of 47
       Case 18-03242-bjh Doc 1-1 Filed 08/23/18              Entered 08/23/18 22:22:50            Page 3 of 6



   companies. Ultimately, TelEfficient’s pitches were unsuccessful, and their financing vehicle was

   never utilized.

            2.       During the course of the parties’ relationship, TelEfficient requested several loans

   from GENBAND, representing that it needed cash to pay operating expenses while putting

   together pitches for GENBAND customers.

            3.       On April 1, 2014, GENBAND entered into an agreement to loan TelEfficient

   $100,000.00. CoEfficient guaranteed the prompt and complete payment of all amounts that

   TelEfficient owed to GENBAND. On August 8, 2014, GENBAND entered into an agreement to

   loan CoEfficient $300,000.00. On December 18, 2014, GENBAND and CoEfficient executed a

   promissory note in the amount of $255,000.1 On May 9, 2015, GENBAND entered into an

   agreement to loan CoEfficient $40,000.00. TelEfficient guaranteed the prompt and complete

   payment of all amounts that CoEfficient owed to GENBAND under each of the August 2014,

   December 2014 and May 2015 Notes (together with the April 2014 Note, “the Notes”).

            4.       The maturity date of each of the Notes was extended until August 8, 2015. The

   parties’ business relationship was ongoing, but it soon became apparent that neither CoEfficient

   nor TelEfficient had any plan to repay the Notes.

            5.       In total, GENBAND loaned CoEfficient/TelEfficient $610,000 in principal. The

   debt was never repaid, and attempts at a business resolution failed. On September 23, 2016,

   GENBAND filed the State Court Action to recover unpaid debts, under breach of contract and

   breach of guaranty causes of action. Those claims are removed by this Notice.

            6.       On October 20, 2017, CoEfficient and TelEfficient filed an Original

   Counterclaim. Those claims were amended most recently in the Second Amended Counterclaim,


   1
           The December 18, 2014 Promissory Note provided for staggered funding of the note, contingent on certain
   occurrences. In total, GENBAND loaned CoEfficient $170,000.00 of the $255,000 contemplated under this note.

Notice of Removal                                                                                     Page 3
   Case: 18-41932          Doc# 45-3       Filed: 02/26/19       Entered: 02/26/19 12:47:39            Page 21
                                                     of 47
    Case 18-03242-bjh Doc 1-1 Filed 08/23/18           Entered 08/23/18 22:22:50        Page 4 of 6



   filed July 26, 2018, and are removed by this Notice.           The counterclaims are (I) fraud,

   (II) fraudulent inducement, (III) negligent misrepresentation, (IV) breach of contract, and

   (V) misappropriation of trade secrets.

          7.      GENBAND learned that CoEfficient and TelEfficient have other obligations they

   have failed to pay, that neither CoEfficient nor TelEfficient has any revenue stream, and that

   CoEfficient and TelEfficient have paid other obligations instead of paying amounts owed to

   GENBAND. Consequently, GENBAND filed an Involuntary Petition against CoEfficient and

   TelEfficient in the California Bankruptcy Court on August 21, 2018.

                                  PROCEDURAL ALLEGATIONS

          8.      This Court has jurisdiction over the Removed Action under 28 U.S.C. §§ 157 and

   1334(b) and the “Order of Reference of Bankruptcy Cases and Proceedings Nunc Pro Tunc,”

   dated August 3, 1984.

          9.      GENBAND’s claims against CoEfficient and TelEfficient are breach of contract

   and breach of guaranty claims filed to recover money. Those claims constitute a core proceeding

   under 28 U.S.C. § 157(b), resulting in federal jurisdiction of the claims filed against CoEfficient

   and TelEfficient in the State Court Action.

          10.     This Court also has jurisdiction over CoEfficient and TelEfficient’s counterclaims

   in the Removed Action pursuant to its “related to” jurisdiction under 28 U.S.C. §§ 1334(b) and

   157(a) and has the authority to hear matters related to those claims.

          11.     This court is the proper court to which to remove the action as it is the bankruptcy

   court for the district where the civil action is pending, the State Court Action is not a proceeding

   before the United States Tax Court, nor is it a civil action by a governmental unit to enforce such




Notice of Removal                                                                          Page 4
   Case: 18-41932       Doc# 45-3      Filed: 02/26/19     Entered: 02/26/19 12:47:39       Page 22
                                                 of 47
    Case 18-03242-bjh Doc 1-1 Filed 08/23/18            Entered 08/23/18 22:22:50       Page 5 of 6



   governmental unit’s police or regulatory power. See 28 U.S.C. § 1452(a), Fed. R. Bankr. P.

   9027(a)(1).

          12.     Promptly after filing this Notice of Removal, GENBAND will provide written

   notice to CoEfficient and TelEfficient of this Notice of Removal and file a copy of this Notice of

   Removal with the clerk of the 116th Judicial District Court of Dallas County, Texas.

          13.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 9027-1(c) of the United States

   Bankruptcy Court of the Northern District of Texas, attached as Exhibit A is a copy of the state

   court docket sheet and all pleadings in the case in the State Court Action, preceded by a table of

   contents for this Court’s reference.

                                              CONCLUSION

          GENBAND provides notice that this action is removed from the 116th Judicial District

   Court of Dallas County, Texas to the United States Bankruptcy Court of the Northern District of

   Texas, Dallas Division.

   Dated: August 23, 2018                                   Respectfully submitted,

                                                            /s/ Omar J. Alaniz
                                                            Omar J. Alaniz, Bar No. 24040402
                                                            omar.alaniz@bakerbotts.com
                                                            Jonathan Rubenstein, Bar No. 24037403
                                                            jonathan.rubenstein@bakerbotts.com
                                                            Amy C. Heard, Bar no. 24097818
                                                            amy.heard@bakerbotts.com

                                                            BAKER BOTTS L.L.P.
                                                            2001 Ross Avenue
                                                            Dallas, Texas 75201
                                                            Telephone: (214) 953-6500

                                                            Attorneys for Plaintiff/Counter-
                                                            Defendant GENBAND Management
                                                            Services Corporation and Counter-
                                                            Defendants GENBAND Holdings
                                                            Company and GENBAND US LLC

Notice of Removal                                                                          Page 5
   Case: 18-41932       Doc# 45-3         Filed: 02/26/19     Entered: 02/26/19 12:47:39    Page 23
                                                    of 47
    Case 18-03242-bjh Doc 1-1 Filed 08/23/18          Entered 08/23/18 22:22:50      Page 6 of 6



                                      CERTIFICATE OF SERVICE

          This certifies that a copy of the above and foregoing was served on the following counsel

   of record pursuant to the Texas Rules of Civil Procedure:

   Tyler J. Bexley
   tyler.bexley@rm-firm.com
   REESE MARKETOS LLP
   750 N. Saint Paul St., Suite 600
   Dallas, Texas 75201-3202

   ATTORNEY FOR DEFENDANTS/COUNTER-PLAINTIFFS
   COEFFICIENT, LLC AND TELEFFICIENT, LLC

                                                               /s/ Amy C. Heard
                                                                   Amy C. Heard




Notice of Removal                                                                       Page 6
   Case: 18-41932       Doc# 45-3       Filed: 02/26/19   Entered: 02/26/19 12:47:39     Page 24
                                                  of 47
                    EXHIBIT 5




Case: 18-41932   Doc# 45-3   Filed: 02/26/19   Entered: 02/26/19 12:47:39   Page 25
                                       of 47
  From:    Jonathan.Rubenstein@BakerBotts.com
Subject:   RE: Genband Schedule
   Date:   January 17, 2019 at 7:31 PM
     To:    tyler.bexley@rm-firm.com



Tyler:

I understand your client’s concerns. We’ve discussed them
before, and I appreciate them. But as I’ve mentioned before, a
trial in March or April is both impractical (generally) and
impossible on our end. We must allow sufficient time for the
remaining deadlines in the schedule to occur (as we’ve discussed
before), including the completion of expert reports/discovery, the
additional discovery that you expressed an intention to pursue,
dispositive motion practice, and pretrial matters. Conflicts aside
– that simply cannot occur in that timeframe. On top of all that,
Genband has numerous witness conflicts (with prior work
obligations) during the first half of April, and Genband has
another significant trial beginning April 22. And you’re already
aware of my conflicts in late March and early April (out of the
country) as well as the previously-discussed trials.

The one unknown (at least to me) remains the length of your
client’s travels and when he’ll return. He appears to have some
flexibility in that regard – which I also appreciate. So my
recommendation is that we take the July 8 trial date, get it set for
a special setting, and move forward.

Thanks.


Jonathan Rubenstein
Partner
Baker Botts L.L.P.
     Case: 18-41932           Doc# 45-3         Filed: 02/26/19   Entered: 02/26/19 12:47:39   Page 26
                                                          of 47
Baker Botts L.L.P.
jonathan.rubenstein@bakerbotts.com
T +1.214.953.6594
F +1.214.661.4594

2001 Ross Avenue
Dallas, Texas 75201
USA


    !!    !   !   !!!   !!


From:!Tyler!Bexley!<tyler.bexley@rm/ﬁrm.com>!
Sent:!Tuesday,!January!15,!2019!4:25!PM
To:!Rubenstein,!Jonathan!<Jonathan.Rubenstein@BakerBoHs.com>
Subject:!Re:!Genband!Schedule
!
Jonathan,
!
In!addiLon!to!the!travel!issue,!my!client!does!not!want!to!wait!unLl!later!in!the!year!to!get!this!case
resolved.!!He!was!operaLng!on!the!expectaLon!that!the!case!would!be!tried!last!November!unLl
Genband’s!involuntary!bankruptcy!ﬁling.!!The!stay!was!liTed!in!November,!and!it!doesn’t!seem
unreasonable!to!expect!a!trial!sooner!than!eight!months!aTer!the!stay!was!liTed.!!I!understand!that
your!schedule!is!busy,!but!surely!we!can!ﬁnd!one!week!between!the!end!of!the!February!trial!and!the
beginning!of!the!May!trial.!!We’re!willing!to!be!ﬂexible!and!make!any!of!those!weeks!work.


Reese Marketos LLP
Tyler J. Bexley
750 N. Saint Paul St., Suite 600
Dallas, Texas 75201 | Direct: (214) 382-9805 | Main: (214) 382-9810
www.rm-firm.com

!

!
         On!Jan!15,!2019,!at!4:12!PM,!<Jonathan.Rubenstein@BakerBoHs.com>
         <Jonathan.Rubenstein@BakerBoHs.com>!wrote:
         !
         Tyler:

         I appreciate your client’s willingness to be flexible with
     Case: 18-41932          Doc# 45-3   Filed: 02/26/19    Entered: 02/26/19 12:47:39     Page 27
                                                   of 47
 I appreciate your client’s willingness to be flexible with
 his travels – I know they are important to him.

 But as you and I may have discussed earlier, April is not
 something that is workable for either me or my client. I
 have to be out of the country myself for the first part of
 April, and then I return to go straight into pretrial
 proceedings with Judge Payne/Gilstrap the week of April
 15. This set of cases is actually two separate cases that
 will have (at least) two separate trials in the first few
 weeks of May. I also recall there being client/witness
 conflicts for April. Unfortunately, April is untenable.

 It sounds like your client is intending to be out of the
 country for several months. If he left as scheduled,
 which I believe was in March, when would he be
 scheduled to return? If he is willing to be flexible on the
 back end of his travel like he is on the front end, that
 would be much more fruitful for getting a trial date on
 the calendar soon.

 Thanks again.



 Jonathan Rubenstein
 Partner
 Baker Botts L.L.P.
 jonathan.rubenstein@bakerbotts.com
 T +1.214.953.6594
 F +1.214.661.4594
Case: 18-41932   Doc# 45-3   Filed: 02/26/19   Entered: 02/26/19 12:47:39   Page 28
                                       of 47
 2001 Ross Avenue
 Dallas, Texas 75201
 USA
 <image001.png>
 <image002.png>!!<image003.png>!<image004.png>!<image005.png>!!
 <image006.png>!!<image007.png>


 From:!Tyler!Bexley!<tyler.bexley@rm/ﬁrm.com>!
 Sent:!Tuesday,!January!15,!2019!3:59!PM
 To:!Rubenstein,!Jonathan!<Jonathan.Rubenstein@BakerBoHs.com>
 Subject:!Re:!Genband!Schedule
 !
 Jonathan,
 !
 I’ve!spoken!with!my!client,!and!his!preference!remains!an!earlier!date!than!summer.!!I
 recall!that!you!have!trial!se]ngs!in!February!and!May.!!To!schedule!around!those!trial
 se]ngs,!my!client!is!willing!to!push!back!his!internaLonal!travel!so!that!we!can!schedule
 our!trial!in!April.!!We!can!make!any!week!in!April!work,!so!let!me!know!if!you!can!ﬁnd!one
 that!works!for!your!side.!!Thanks.!


 Reese Marketos LLP
 Tyler J. Bexley
 750 N. Saint Paul St., Suite 600
 Dallas,!Texas!75201!|!Direct:!(214)!382/9805!|!Main:!(214)!382/9810
 www.rm-firm.com

 !

 !
       On!Jan!11,!2019,!at!5:11!PM,!Jonathan.Rubenstein@BakerBoHs.com!wrote:
       !
       Following up on this – could you and your client
       do July 8?



       Jonathan Rubenstein
       Partner
       Baker Botts L.L.P.
Case: 18-41932     Doc# 45-3      Filed: 02/26/19     Entered: 02/26/19 12:47:39     Page 29
                                            of 47
       Baker Botts L.L.P.
       jonathan.rubenstein@bakerbotts.com
       T +1.214.953.6594
       F +1.214.661.4594

       2001 Ross Avenue
       Dallas, Texas 75201
       USA
       <image001.png>
       <image002.png>!!<image003.png>!<image004.png>!<image005.png>!!
       <image006.png>!!<image007.png>


       From:!Rubenstein,!Jonathan!
       Sent:!Thursday,!January!10,!2019!4:28!PM
       To:!'Tyler!Bexley'!<tyler.bexley@rm/ﬁrm.com>
       Subject:!RE:!Genband!Schedule
       !
       Tyler – I heard back from my client today.
       There are a couple weeks that are possible in
       July. I have a call into the court to see what it
       has available that month, and I’ll circle back
       with you when I hear.



       Jonathan Rubenstein
       Partner
       Baker Botts L.L.P.
       jonathan.rubenstein@bakerbotts.com
       T +1.214.953.6594
       F +1.214.661.4594

       2001 Ross Avenue
Case: 18-41932   Doc# 45-3     Filed: 02/26/19   Entered: 02/26/19 12:47:39   Page 30
                                         of 47
       Dallas, Texas 75201
       USA
       <image001.png>
       <image002.png>!<image003.png>!<image004.png>!<image005.png>!!
       <image006.png>!!<image007.png>


       From:!Tyler!Bexley!<tyler.bexley@rm/ﬁrm.com>!
       Sent:!Wednesday,!January!2,!2019!2:22!PM
       To:!Rubenstein,!Jonathan!<Jonathan.Rubenstein@BakerBoHs.com>
       Subject:!Re:!Genband!Schedule
       !
       Yes,!I!already!cancelled!it.


       Reese Marketos LLP
       Tyler J. Bexley
       750 N. Saint Paul St., Suite 600
       Dallas,!Texas!75201!|!Direct:!(214)!382/9805!|!Main:!(214)!382/9810
       www.rm-firm.com

       !

       !
             On!Jan!2,!2019,!at!2:20!PM,
             Jonathan.Rubenstein@BakerBoHs.com!wrote:
             !
             Just a quick note to confirm that you’re
             going to pull down the hearing for
             tomorrow?



             Jonathan Rubenstein
             Partner
             Baker Botts L.L.P.
             jonathan.rubenstein@bakerbotts.com
             T +1.214.953.6594
             F +1.214.661.4594
Case: 18-41932    Doc# 45-3      Filed: 02/26/19     Entered: 02/26/19 12:47:39   Page 31
                                           of 47
            2001 Ross Avenue
            Dallas, Texas 75201
            USA
            <image001.png>
            <image002.png>
            !<image003.png>!<image004.png>!<image005.png>!!
            <image006.png>!!<image007.png>


            From:!Tyler!Bexley!<tyler.bexley@rm/ﬁrm.com>!
            Sent:!Monday,!December!31,!2018!11:04!AM
            To:!Rubenstein,!Jonathan
            <Jonathan.Rubenstein@BakerBoHs.com>
            Subject:!Re:!Genband!Schedule
            !
            Ok,!got!it.!!Thanks.


            Reese Marketos LLP
            Tyler J. Bexley
            750 N. Saint Paul St., Suite 600
            Dallas,!Texas!75201!|!Direct:!(214)!382/9805!|!Main:!(214)!382/9810
            www.rm-firm.com

            !

            !
                  On!Dec!31,!2018,!at!11:02!AM,
                  <Jonathan.Rubenstein@BakerBoHs.com>
                  <Jonathan.Rubenstein@BakerBoHs.com>!wrote:
                  !
                  Yes, trial #2 in this series of
                  cases in Judge Gilstrap’s court
                  is set for May 13, and there will
                  likely be several weeks of trial
                  and pretrial on account of it
                  actually being two separate
                  lawsuits which will ultimately
                  need to be tried separately.

Case: 18-41932   Doc# 45-3     Filed: 02/26/19     Entered: 02/26/19 12:47:39     Page 32
                                         of 47
                  Jonathan Rubenstein
                  Partner
                  Baker Botts L.L.P.
                  jonathan.rubenstein@bakerbott
                  s.com
                  T +1.214.953.6594
                  F +1.214.661.4594

                  2001 Ross Avenue
                  Dallas, Texas 75201
                  USA
                  <image001.png>
                  <image002.png>
                  !<image003.png>!<image004.png>!<image005.png
                  >!!!<image006.png>!!<image007.png>


                  From:!Tyler!Bexley!<tyler.bexley@rm/ﬁrm.com>!
                  Sent:!Monday,!December!31,!2018!11:00!AM
                  To:!Rubenstein,!Jonathan
                  <Jonathan.Rubenstein@BakerBoHs.com>
                  Subject:!Re:!Genband!Schedule
                  !
                  That’s!ﬁne,!I’ll!pull!down!the!hearing!while!we
                  work!toward!an!agreement.!!
                  !
                  My!client!asked!if!May!is!out!of!the!quesLon!and!I
                  had!forgoHen.!!Can!you!remind!me!if!that!conﬂicts
                  with!one!of!your!federal!court!se]ngs?


                  Reese Marketos LLP
                  Tyler J. Bexley
                  750 N. Saint Paul St., Suite 600
                  Dallas,!Texas!75201!|!Direct:!(214)!382/9805!|!Main:
                  (214)!382/9810
                  www.rm-firm.com


Case: 18-41932   Doc# 45-3     Filed: 02/26/19     Entered: 02/26/19 12:47:39   Page 33
                                         of 47
                  !

                  !
                       On!Dec!31,!2018,!at!10:58!AM,
                       <Jonathan.Rubenstein@BakerBoHs.c
                       om>
                       <Jonathan.Rubenstein@BakerBoHs.c
                       om>!wrote:
                       !
                       Your ears must have
                       been ringing. I hadn’t
                       heard back from my
                       client – likely because I
                       lost them for the
                       holidays – but I pinged
                       them earlier this
                       morning for a status
                       report on this issue. I’ll
                       let you know as soon as
                       I hear.

                       As I mentioned last
                       week, though, we’ll
                       either have to pull
                       down or reschedule
                       Thursday’s hearing, as
                       I now have to be in
                       Judge Gilstrap’s court
                       all day Thursday. I
                       strongly suspect that
                       we’ll be able to reach
                       agreement on a
                       schedule, though.

Case: 18-41932   Doc# 45-3   Filed: 02/26/19   Entered: 02/26/19 12:47:39   Page 34
                                       of 47
                       Jonathan Rubenstein
                       Partner
                       Baker Botts L.L.P.
                       jonathan.rubenstein@b
                       akerbotts.com
                       T +1.214.953.6594
                       F +1.214.661.4594

                       2001 Ross Avenue
                       Dallas, Texas 75201
                       USA
                       <image001.png>
                       <image002.png>
                       !<image003.png>!<image004.png>!<i
                       mage005.png>!!
                       <image006.png>!!<image007.png>


                       From:!Tyler!Bexley!<tyler.bexley@rm/
                       ﬁrm.com>!
                       Sent:!Monday,!December!31,!2018
                       10:23!AM
                       To:!Rubenstein,!Jonathan
                       <Jonathan.Rubenstein@BakerBoHs.c
                       om>
                       Subject:!Genband!Schedule
                       !
                       Jonathan:
                       !
                       Please!let!me!know!if!you!have!any
                       update!on!a!proposed!trial!se]ng
                       that!works!with!your!side.!!Thanks.


                       Reese Marketos LLP
                       Tyler J. Bexley
                       750 N. Saint Paul St., Suite 600
                       Dallas,!Texas!75201!|!Direct:!(214)!382/

Case: 18-41932   Doc# 45-3   Filed: 02/26/19      Entered: 02/26/19 12:47:39   Page 35
                                       of 47
                       Dallas,!Texas!75201!|!Direct:!(214)!382/
                       9805!|!Main:!(214)!382/9810
                       www.rm-firm.com

                       !

                       !
                       !

                       Confidentiality Notice:
                       The information contained in this email
                       and any attachments is intended only for
                       the recipient[s] listed above and may be
                       privileged and confidential. Any
                       dissemination, copying, or use of or
                       reliance upon such information by or to
                       anyone other than the recipient[s] listed
                       above is prohibited. If you have received
                       this message in error, please notify the
                       sender immediately at the email address
                       above and destroy any and all copies of
                       this message.




Case: 18-41932   Doc# 45-3   Filed: 02/26/19      Entered: 02/26/19 12:47:39   Page 36
                                       of 47
                    EXHIBIT 6




Case: 18-41932   Doc# 45-3   Filed: 02/26/19   Entered: 02/26/19 12:47:39   Page 37
                                       of 47
       Case 17-36709 Document 872-1 Filed in TXSB on 05/25/18 Page 1 of 87




                                     EXHIBIT     1




                              FINAL RETENTION ORDER




Active 37162722
Case: 18-41932    Doc# 45-3    Filed: 02/26/19   Entered: 02/26/19 12:47:39   Page 38
                                         of 47
     Case 17-36709 Document 872-1 Filed in TXSB on 05/25/18 Page 2 of 87
          Case 17-36709 Document                366    Filed in TXSB on O2|OS|LB Page 1 of 4




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRJCT OF TEXAS
                                                                                                                  ENTERED
                                         HOUSTON DIVISION                                                          ozlosl20rg

                                                                            )
 In re:                                                                     )     Chapter I I
                                                                            )
 COBALT INTERNATIONAL ENERGY, INC., et aI,r                                 )     Case   No. 17-36709 (MI)
                                                                            )
                                     Debtors                                )     (Jointly Administered)
                                                                            )     Re: Docket No. 181

                   ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT
                   OF BAKER BOTTS L.L.P. AS SPECIAL LITIGATION COUNSEL
                       FOR THE DEBTORS AND DEBTORS IN POSSESSION
                     EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

          Upon the application (the "Applicêtion")2 of the above-captioned debtors and debtors in

 possession (collectively, the "Debtors")         for the entry of an order (this "Order") authorizing the

 Debtors to retain and employ Baker Botts L.L.P. ("Baker Botts") as their counsel effective nunc

 pro tunc to the Petition Date, under sections 327(e) and 330 of title I I of the United States Code

 (the "Bank¡uptcy Code") and Rules 2014(a) and 2016 of the Federal Rules of Bankruptcy

 Procedure (the "Bankruptcy Rules") and after reviewing the Application, the Declaration                             of

 MichaelGoldberg,apartneratBakerBotts(the..@,,),âûdthedeclarationof
 Jeffrey A, Starzec (the "starzec Declaration"), the Court hereby finds:

          A.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. $ 1334.

          B.      The Application is a core proceeding pursuant to 28 U.S.C. $ 157(b).

          C,      Venue of this proceeding and the Application in this district is proper pursuant to

 28 U.S.C. $ 1408.


     The Debtors in these chapter I I cases, along with the last four digits of each Debtor's federal tax identification
     number, are: Cobalt lnternational Energy, lnc. (1169); Cobalt International Energy GP, LLC (7374); Cobalt
     Inrernational Energy, L.P. (241l); Cobalt GOM LLC (7188); Cobalt GOM # I LLC (7262); and Cobalt GOM #
     2LLC (7316). The Debtors' service address is: 920 Memorial City V/ay, Suite 100, Houston, Texas77024.

     Capitalized terms used but not otherwise defined herein shall have the meaning given in the Application.




Case: 18-41932          Doc# 45-3         Filed: 02/26/19          Entered: 02/26/19 12:47:39                 Page 39
                                                    of 47
     Case 17-36709 Document 872-1 Filed in TXSB on 05/25/18 Page 3 of 87
         Case L7-36709 Document             366    Filed in TXSB on O2l)BlLB Page 2 oÍ 4




         D.      Based on the representations made                in the Application and in the Goldberg
 Declaration, Baker Botts does not hold or represent an interest adverse to the Debtors' estates

 with respect to the matters on which employment is sought, as required by section 327(e) of the

 Bankruptcy Code.

         E.      'Ihe relief requested in the Application is in the best interests of the Debtors'

 estates, their creditors, and other parties in interest.

         F,      Thc Dcbtors provided adequate and appropriate notice of the Application under

 the circumstances and that no other or further notice is required.

         G.      The Court reviewed the Application and heard statements in support of the

 Application at a hearing held before the Court (the "Headgg").

         H.      The legal and factual bases set forth in the Application and at the Hearing

 establish just cause for the relief granted herein.

         i.      Any objections to the relief requested herein have been withdrawn or overruled on

 the merits.

         Therefore, after due deliberation and suff,rcient cause appearing therefor,          it is HEREBY

 ORDERED THAT:

         l.      Pursuant   to sections 327(e) and 330 of the Bankruptcy Code, the Debtors                are

 authorized to retain and employ Baker Botts as special litigation counsel nunc           pro tunc to lhe

 Petition Date in accordance with the terms and conditions set forth in the Application and the

 Goldberg Declaration, as modified by this Order. Specifically, Baker Botts is authorized to

 represent the Debtors   in the Arbítration Proceedings, the SEC Investigation, and provide other

 general litigation services to the Debtors; provided, however, that Baker Botts shall not represent

 the Debtors or their bankruptcy estates in the             (i)   Derivative Litigation and   (ii) Securities



                                                       2

Case: 18-41932        Doc# 45-3        Filed: 02/26/19            Entered: 02/26/19 12:47:39         Page 40
                                                 of 47
     Case 17-36709 Document 872-1 Filed in TXSB on 05/25/18 Page 4 of 87
          Case l-7-36709 Document                   366   Filed in TXSB on 02108/1-8 Page 3 of 4




 Litigation beginning upon the date the United States District Court for the Southem District of

 Texas grants any motion to dismiss the Debtors from the Securities Litigation.

          2,         Baker Botts shall apply for compensation for professional services rendered and

 reimbursement            of expenses   incurred    in   connection with the Debtors' chapter 11 cases in

 compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions of the

 Bankruptcy Rules, Local Rules, and any other applicable procedures and orders of the Court.

 Baker Botts also intends to make a reasonable effort to comply with the U.S. Trustee's requests

 for information and additional disclosure as set forth in the                         Guidelines   for   Reviewing

 Applications     þr Compensation and Reimbursement of Expenses Filed under I I                     U.S.C. $ 330 by

 Attorneys in Larger Chapter I          I   Cases   ffictive   as of November   I,   2013, both in connection with

 the Application and the interim and final fee applications to be filed by Baker Botts in these

 chapter I   I   cases,


          3.         Baker Botts shall provide notice to the Debtors, the U.S. Trustee, and any offìcial

 committee of any increases to the rates of Baker Botts timekeepers providing services to the

 Debtors no later than        l0 days following     the implementation of such rate increases at Baker Botts.

 The U.S. Trustee retains all rights to object to any rate increase on all grounds, including the

 reasonableness standard set        fofth in section 330 of the Bankruptcy Code, and the Court retains

 the right to review any rate increase pursuant to section 330 of the Bankruptcy Code.

          4.         Notwithstanding anything to the contrary in the Application, Baker Botts will not

 seek, under I I U.S.C. $$ 328               or 330, reimbursement for fees and             expenses incurred in

 connection with defending against any objections to any of Baker Botts' fee applications that are

 filed.




                                                               3


Case: 18-41932              Doc# 45-3        Filed: 02/26/19         Entered: 02/26/19 12:47:39             Page 41
                                                       of 47
    Case 17-36709 Document 872-1 Filed in TXSB on 05/25/18 Page 5 of 87
         Case 1-7-36709 Document         366   Filed in TXSB on O2|OB|LS Page 4 of 4




        5.      The Debtors and Baker Botts are authorized to take all actions necessary to

 effectuate the relief granted pursuant to this Order in accordance with the Application.

        6.      The terms and conditions      of this Order shall be immediately effective and
 enforceable upon its entry to avoid immediate and ineparable harm as that phrase is used in

 Bankruptcy Rule 6003. The enforceability of this Order shall not be limited notwithstanding the

 possible applicability of Bankruptcy Rule 6004,7062, or 9014.

        7,      This Order, and all acts taken in furtherance or reliance thereon, shall be effective

 notwithstanding any objection until further order of this Court.

        8.      The Court retains jurisdiction with respect to all matters arising from or related to

 the implementation of this Order.

 Dated:    7-      'lîI
                                                      Marvin Isgur
                                                      United States




                                                  4

Case: 18-41932      Doc# 45-3        Filed: 02/26/19       Entered: 02/26/19 12:47:39        Page 42
                                               of 47
     Case 17-36709 Document 872-1 Filed in TXSB on 05/25/18 Page 6 of 87




                                              EXHIBIT      2




     SUMMARY OF COMPENSATION REQUESTED BY PROJBCT CATEGORY


Matter         Matter               Total   billed   Total      Fees   Total            Total
Number         Description          Hours            Requested         Expenses         Compensation
                                                                       Requested
086106.0101    Sonangol                      209.1    $   162,680.84           0.00       $   162,680.84
               SPA
               Arbitration
               22781
081789.0109    Sonangol                      210.9        16r,266.30           206.4s         161,472.75
               JOA
               Arbitration
               22782
077051.01 14   Chapter       I 1-            307.6        257,265.10           169.08         257,434.18
               Related
               Litigation
077051.0125    SEC                           273.7        2rr,097.76       5,01 1.82          216,109.58
               Investigation
077051.0121    Securities                    200.2        150,392.52       4,461.78           154,860.30
               Litigation
077051.0141    Bankruptcy                    105.5         70,214.78           614.50          70,829.28
               Retention and
               Fee
               Applications
077051.0142    Non-                           20.5         10,917.50             0.00           10,917.50
               Working
               Travel
Totals                                      1327.5   $1,023,834.80        10,469.63     $1,034,304.43




Case: 18-41932       Doc# 45-3       Filed: 02/26/19        Entered: 02/26/19 12:47:39          Page 43
                                               of 47
      Case 17-36709 Document 872-1 Filed in TXSB on 05/25/18 Page 7 of 87




                                         EXHIBIT     3


           SUMMARY OF COMPENSATION REQUESTED BY PROFBSSIONAL



Attorney       Position with the                 t        Hourly     Total      Total
               Applicantllicense                          Billing    Billed     Compensation
               Date                                       Rate       flours
O.J. Alaniz    Partner, 2003        Corporate/Financial    $845.00       30.6      s 23,955.75
                                    Restructuring
O.J. Alaniz    Partner, 2003        Corporate/Financial     684.2s       16.8           11,495.42
                                    Restructuring
J.L.           Partner, 1988        Litigation / Int'l    1,210.00        l.l               1,331.00
Alexander                           Arbitration and
                                    Dispute Resolution
C.L. Barton    Associate,2016       Corporate/Financial     570,00       1s.8               9,006.00
                                    Restructuring
E.R. Butler    Associate, 2006      Global Projects         86s.00       25.2        21,198.00
                                    Department /
                                    Enelgy Projects &
                                    Transactions
                                    Section
E.R. Butler    Associate, 2006      Global Projects         628.00        2.1               1,318.80
                                    Department /
                                    Energy Projects &
                                    '['ransactions
                                    Section
Coble, S.E     Associate, 2011      Litigation              170.00       20.1           15,477.00
Coble, S.E     Associate, 2011      Litigation              512.00       24.8           72,697.60
P.R. Elliott   Partner, 1989        Litigation              930.00        2.7               2,51 1.00
P.R. Elliott   Pañner,1989          Litigation              765.00        4.1               3,136.50
D. Farah       Associate, 2004      Litigation / Int'l      660.00        6.0               3,960.00
                                    Arbitration and
                                    Dispute Resolution
J.G. Foster    Special   Counsel,   Litigation              780.00        6.1               4,758.00
               1   984
J.G. Foster    Special   Counsel,   Litigation              600.00        5.9               3,540.00
               1984
M.S.           Partner, 1982        Litigation / Int'l    I,320.00      100.3       126,126.00
Goldberg                            Arbitration and
                                    Dispute Resolution
M.S.           Partner. 1982        Litigation llnf'l     1.122.00       13.9           1   5,595.80
Goldberg                            Arbitration and


Case: 18-41932       Doc# 45-3   Filed: 02/26/19     Entered: 02/26/19 12:47:39     Page 44
                                           of 47
       Case 17-36709 Document 872-1 Filed in TXSB on 05/25/18 Page 8 of 87




                                    Dispute Resolution
B.E.            Associate,2012      Litigation              670.00      52.3      35,041.00
Gonsoulin
B.E.            Associate,20l2      Litigation              s12.00       6.3       3,225.60
Gonsoulin
A.P. Hefley     Partner,2004        Litigation              84s.00       2.0       1,690.00
J. Koepp        Partner, 2001       Litigation / Int'l    1,150.00      45.4      52,210.00
                                    Arbitration and
                                    Dispute Resolution
J. Koepp        Parlner, 2001       Litigation / Int'1      977.50      23.6      23,069.00
                                    Arbitration and
                                    Dispute Resolution
R.C. Lewis      Paftner,2002        Litigation              845.00     211.4     175,886.15
R.C. Lewis      Partner,2002        Litigation              684.2s      37.1      25,385.13
J.M. Little     Associate, 2011     Litisation              170.00       0.8         616.00
D.J. Lonczak    Paftner,7992        Tax / Income Tax      1,255.00       0.8       1,004.00
H.W.            Partner, 1998       Global Projects       1,1 I 0.00    20.1      22,311.00
McArdle                             Department /
                                    Energy Projects &
                                    Transactions
                                    Section

H.W.            Partner, 1998       Global Projects        901.00        5.3       4,715.30
McArdle                             Department /
                                    Energy Projects &
                                    Transactions
                                    Section
.I.4. Penrose   Associate,2013      Litieation             595.00       71.0      42,245.00
J.A. Penrose    Associate,2013      Litigation             4s2.00        8.3       3,7 51.60
N.M.            Associate, 2009     Corporate/Financial    670.00        0.5         335.00
Schottenstein                       Restructuring
N.M.            Associate,2009      Corporate/Financial    512.00        5.4       2,164.80
Schottenstein                       Restructuring
L.C. Smith      Associate,20l3      Litieation              730.00     100.0       73,000.00
L.C. Smith      Associate,2013      Litigation              512.00      29.6       15,155.20
D.D. Sterling   Partner, 1984       Litigation            1,200.00      96.7     1 16,040.00

D.D. Sterling   Partner, 1984       Litieation              971.50      20.9      20,429.75
A.M. Streett    Paftner,2002        Litigation              930.00       2.1        1,953.00
A.M. Streett    Parlner,2002        Litisation              765.00       0.8          612.00
K. Unni         Associate, 2003     Litigation / Int'l      730.00      67.2       49,056.00
                                    Arbitration and
                                    Dispute Resolution
K. Unni         Associate, 2003     Litigation / Int'l     556.00       39.3     21,850.80
                                    Arbitration and



Case: 18-41932      Doc# 45-3     Filed: 02/26/19   Entered: 02/26/19 12:47:39   Page 45
                                            of 47
      Case 17-36709 Document 872-1 Filed in TXSB on 05/25/18 Page 9 of 87




                                          Dispute Resolution
J.A. Walter     Associate, 201 5          Litigation                570.00       31.4           17,898.00
J.A. Walter     Associate, 2015           Litigation                436.00        9.5         4,142.00
Totals for                                                                    1163.3       $971,154.40
Attorneys:


Paraprofessional      Position           Department                          Total      Total
                      with        the
                                                 :
                                                                             Billed     Compensation
                      Applicant                                              Hours
P.J. Bates            Litigation         Information               s244.00        0.7
                      Support            Technology /
                      Manager            Practice Support
B. Baxter             Litigation         Information                31s.00       14.7            4,630.50
                      Support            Technology /
                      Coordinator        Practice Support
B. Baxter             Litigation         Information                244.00        2.0             488.00
                      Support            Technology /
                      Coordinator        Practice Support
L.L. Buenzow          Paralegal          Litigation                 340.00        0.5              170.00
L.L. Buenzow          Paralegal          Litigation                 268.00        0.6              160.80
R.M. Fontenla         Paralegal          Corporate/Financial        340.00       29.1            9,894.00
                                         Restructuring
R.M. Fontenla         Paralegal          Corporate/Financial        268.00        1.1             294.80
                                         Restructuring
E.F. Lazear           Paralegal          Litigation                 340.00       54.7           18,598.00
F,.F. Lazear          Paralegal          Litigation                 268.00       14.4            3,859.20
A.C. Stanescu         Intern             Litigation llnt'l          325.00      25.5             8,287.50
                                         Arbitration and
                                         Dispute Resolution
O. Zujeva             Paralegal          Litigation lInI"'l         268.00       13.6           3,644.80
                                         Arbitration and
                                         Dispute Resolution
O. Zrqeva             Paralegal          Litigation llnt'l          340.00        t.J           2,482.00
                                         Arbitration and
                                         Dispute Resolution
Totals for                                                                     164.2       s52,680.40
Paraprofessionals:




Case: 18-41932       Doc# 45-3          Filed: 02/26/19       Entered: 02/26/19 12:47:39    Page 46
                                                  of 47
    Case 17-36709 Document 872-1 Filed in TXSB on 05/25/18 Page 10 of 87




                                    EXHIBIT     4


              SUMMARY OF ACTUAL AND NECESSARY EXPENSES


Expense Categorv                                                             Amount
Delivery Service                                                             $ s75.88
Photocopies                                                                    593.90
Computerized research                                                        2,555.01
Electronic Court Records                                                        27.20
Long-distance telephone                                                         21.99
SHI International - iump drives                                                  7.36
Media Services - CDROM Capture                                                  1s.00
Travel
   Ground Transportatton                                                       349.47
   Airfare                                                                   4,395.53
   Hotel                                                                   1,5r2.97
   Meals                                                                     320.80
   Parkins                                                                    73.00
  Wifl                                                                        21.46
Total                                                                    $10,469.63




Case: 18-41932   Doc# 45-3    Filed: 02/26/19   Entered: 02/26/19 12:47:39   Page 47
                                        of 47
